Citation Nr: 9919100	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 until May 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1996 from the Detroit, Michigan Regional 
Office (RO) which denied service connection for PTSD.

The case was remanded by a decision of the Board dated in 
March 1998 and is once again before the signatory Member for 
appropriate disposition.


REMAND

A review of the record discloses that the veteran served in 
the Republic of Vietnam with a military occupational 
specialty of combat engineer.  He received the Vietnam 
Campaign Medal with device and the Vietnam Service Medal with 
one star.  He had one year of foreign service.  The appellant 
asserts that he served in Vietnam with the 9th Engineer 
Battalion, Company D, between January and August 1970 and 
that his primary duties consisted of minesweeping where he 
was always exposed to sniper fire.  He recalls that on one 
occasion that they had to take cover and were "pinned" for 
30 minutes as fighting raged around them.  He said that he 
frequently saw the dead and dismembered bodies of enemy 
soldiers strewn along the wayside which had been left there 
by the South Vietnamese soldiers.  He contends that an 
incident which now stands out in his mind was an occasion 
that a truck was blown up and the driver killed as he and 
other Marines were engaged in a joint effort with Navy 
Personnel to clear the roads.  He says that he was standing 
no more than 20 yards from the truck and remembers his 
sergeant calling out to him because he thought the veteran 
had been hit.  The appellant asserts that it was very 
difficult being in Vietnam after that event and that after he 
returned home he began to have constant nightmares which had 
continued throughout the years.  He also relates that there 
were other incidents he witnessed in Vietnam, including 
seeing a fellow Marine killed by another because of having 
received a "Dear John" letter.  

The record reflects that pursuant to Board remand of March 
1998, documentation was received in June 1998 from the 
Department of the Navy, Headquarters United States Marine 
Corps, depicting a command chronology of actions and events 
that transpired between January and August 1970.  It is 
recorded that Company D's primary mission was daily 
minesweeps, as well as highway maintenance and construction 
support.  The chronology demonstrates that in addition to 
finding and destroying numerous explosive devices, and 
assisting wounded Vietnamese civilians, there were a number 
of notable incidents associated with Company D during that 
timeframe.  In January 1970, it was recorded that a working 
party received approximately 15 rounds of automatic weapons 
fire from the vicinity with no casualties and that on another 
occasion, small arms fire and three rockets impacted in the 
vicinity of a small bridge east of a village.  It was 
estimated that there were two Vietcong squads and that the 
"PFs" returned fire.  There were no casualties at that 
time.  Also, on February 11, 1970, Company D reported finding 
a dead Vietcong lying on the side of the road and left him in 
place.  On February 12th it was noted that Company D reported 
that a Navy truck driver was wounded in action by an 
exploding land mine.  Company D reported receiving numerous 
stray rounds from friendly and enemy engagement on February 
15th.  Two Marines were injured in a landmine incident on 
February 23rd.  

On March 18, 1970, a Company D sweep team reported receiving 
approximately 100 rounds of small arms fire 200 meters from 
the west with no casualties or damage.  On March 20th , a 
Company D sweep team reported that a U.S. Navy truck hit a 
mine on the road being swept by the sweep team.  One Navy man 
was killed and six were wounded in action.  Two Marines were 
wounded in action.  On June 18, 1970, Company D personnel 
were clearing a minefield and tripped a device causing minor 
injury to one Marine.  

The Court of Appeals for Veterans Claims (the Court) has held 
that if a determination is made that the veteran was not 
engaged in combat with the enemy, or that the veteran was 
engaged in combat with the enemy but that the stressors are 
not related to such combat, it must be determined whether the 
claimed stressor is corroborated sufficiently by service 
records or other sources to establish the occurrence of the 
claimed stressful events.  Moreau v. Brown, 9 Vet.App. 389 
(1996), Doran v. Brown, 6 Vet.App. 283, 289 (1994).  The 
Board finds under the circumstances, that the appellant's 
history of traumatic events he experienced in Vietnam appears 
to be adequately corroborated by the official record.  It is 
therefore found that he had presented evidence of a credible 
stressor in accordance with 38 C.F.R. § 3.304(f) (1998).  
Thus further development of the evidence is warranted, 
specifically a VA psychiatric examination for PTSD purposes, 
consistent with the Board remand of March 1998.

As well, a longitudinal review of the record indicates that 
the appellant may have received treatment at a VA facility in 
October 1980 and March 1981.  A letter dated in July 1982 
presumably from his attorney requested clinical data and 
discharge summaries from the cited admissions.  The nature of 
those hospitalizations are unknown.  The Board is of the 
opinion, however, that such records could refer to the 
appellant's psychiatric status at that time.  Consequently, 
these records should be requested and secured.

Additionally, the appellant indicated in his claim received 
in Octobers 1995 that he had been seeking treatment from Vet 
Centers in Grand Rapids and Lansing, Michigan.  These records 
should also be requested and associated with the claims 
folder.  

The Board also observes in this instance that the appellant 
has been afforded two previous VA psychiatric examinations 
for PTSD purposes.  In April 1996, the examiner determined 
that the veteran had symptomatology consistent with PTSD and 
a personality change as a result thereof, as well as 
substance abuse.  In July 1997, the same examiner found that 
the veteran did not meet the criteria for PTSD "although it 
is very likely that he did so during the 1970's."  It was 
also opined that the he continued to have several symptoms of 
PTSD.  Substance abuse was also diagnosed on that occasion.  
The veteran's accredited representative indicates in 
statements dated in November 1997 and January 1999 that there 
appears to be some inconsistency in the VA physician's 
findings and requests that the case be remanded for an 
examination by a different physician if the appeal cannot be 
granted on the evidence of record.  The Board agrees that a 
remand is warranted.  Under the circumstances, it is felt 
that further evaluation, to include a medical opinion is 
clinically indicated.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  

The case is therefore REMANDED to the RO for the following 
actions: 

1.  The RO should contact the veteran 
and request that he specify any and all 
VA medical facilities from which he has 
obtained any type of treatment since 
service, to include the facilities from 
which he obtained treatment in 1980 and 
1981.  These records should then be 
requested and associated with the claims 
folder. 

2.  The Vet Centers in Lansing and Grand 
Rapids, Michigan should be contacted and 
asked to furnish any and all pertinent 
clinical records pertaining to the 
veteran's treatment for PTSD.

3.  The appellant should be scheduled 
for a special VA examination to be 
conducted by a board-certified VA 
psychiatrist who has not previously 
examined him, to determine the nature 
and etiology of any psychiatric 
disability now indicated.  All necessary 
tests and studies, including 
psychological testing, should be 
performed, and all clinical 
manifestations should be reported in 
detail.  The examination should be 
conducted in accordance with DSM-IV.  
The RO must furnish the examiner a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events as reported in the 
record may be considered for the purpose 
of determining whether inservice 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressors.  
It is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  In addition, the examiner 
is requested to provide an opinion as to 
whether the veteran's psychiatric 
symptoms are unequivocally the result of 
PTSD, or are the result of some other 
psychiatric disability.  The examination 
report should reflect review of 
pertinent material in the claims file, 
including the service and historical 
records which describe the details of 
the stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be 
accompanied by a detailed rationale.  
The examination report should be 
returned in a typed narrative format. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998). 

5.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should again 
consider the appellant's claim and 
determine whether or not it may be 
granted.  If action remains adverse to 
the appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until he is otherwise 
notified.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


